 



EXHIBIT 10.39
THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN
OUTSIDE DIRECTOR                     
     This Award Agreement sets forth the terms and conditions of an award
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”), of Options to purchase shares of Common Stock (“Shares”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan.
     2. Award. The Award Statement sets forth (i) the Date of Grant, (ii) the
number of Options granted and (iii) the per-Share Exercise Price. Until the
Shares are delivered to you pursuant to Paragraph 6, you have no rights as a
shareholder of GS Inc. This Award is subject to all terms and provisions of the
Plan and this Award Agreement.
     3. Expiration Date. Subject to the terms of the Plan, the Options shall
expire and no longer be exercisable on the Expiration Date (as identified on
your Award Statement).
     4. Vesting. You shall be fully Vested in the Options on the Date of Grant.
     5. Exercisability of Vested Options.
     (a) General. To the extent Outstanding and unexercised, but subject to
Paragraph 5(d) hereof, the Options may be exercised in accordance with
procedures established by the Committee, but, not earlier than the Initial
Exercise Date. The Committee may from time to time prescribe periods during
which the Options shall not be exercisable.
     (b) Death. Notwithstanding any other provision of this Award Agreement, if
you die and any Options remain unexercised, and provided your rights in respect
of such Options have not previously terminated, such Options shall be
exercisable by the representative of your estate or, to the extent you
specifically bequeath any such Options under your will in accordance with such
procedures, if any, as may be adopted by the Committee to an organization
described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar
charitable organization as may be approved by the Committee) (a “Charitable
Beneficiary”), by the Charitable Beneficiary, in either case in accordance with
the procedures described in Paragraph 5(a) as soon as practicable after the date
of death and after such documentation as may be requested by the Committee is
provided to the Committee and shall, unless earlier terminated or cancelled in
accordance with the terms of this Agreement, remain exercisable until the
Expiration Date and shall thereafter terminate. The Transfer Restrictions
described in Paragraph 5(d) shall be removed.
     (c) Other Terminations. Upon your separation from the Board of Directors of
GS Inc. for any reason, your Outstanding and unexercised Options shall remain
exercisable until the Expiration Date, and shall thereafter terminate.

-1-



--------------------------------------------------------------------------------



 



     (d) Certain Restrictions on Transfer of Shares and Exercise of Options.
Until the earlier of (I) the date on which you cease to be a Non-Employee
Director of GS Inc., or (II) the one year anniversary of the
                     Initial Exercise Date as defined on your Award Statement
(the “Transferability Date”): (i) (A) no sale, exchange, transfer, assignment,
pledge, hypothecation, fractionalization, hedge or other disposition of
(including through the use of any cash-settled instrument) any Shares acquired
in connection with the exercise of your Options, whether voluntarily or
involuntarily by you; and (B) no exercise of any Options involving the sale of
Shares acquired in respect of such exercise (the restrictions in clauses (i)(A)
and (i)(B) of this Paragraph 5(d) being referred to collectively as the
“Transfer Restrictions”) may be effected, and any purported sale, exchange,
transfer, assignment, pledge, hypothecation, fractionalization, hedge, other
disposition or exercise in violation of the Transfer Restrictions shall be void;
and (ii) if and to the extent Shares subject to your Options are certificated,
the certificates representing such Shares, shall bear a legend specifying that
such Shares are subject to the restrictions described in this Paragraph 5(d) and
GS Inc. may advise its transfer agent to place a stop order against the transfer
of such Shares in violation of such Transfer Restrictions. Any Shares acquired
in connection with any exercise of your Options prior to the Transferability
Date shall be held in a custody or other account designated by the Firm. Within
30 Business Days after the Transferability Date (or any other date for which
removal of the Transfer Restrictions is called for), GS Inc. shall take, or
shall cause to be taken, such steps as may be necessary to remove the Transfer
Restrictions.
     6. Delivery. Without limiting the application of Paragraph 5(d), unless
otherwise determined by the Committee, or as otherwise provided in this Award
Agreement, and except as provided in Paragraph 8, upon receipt of payment of the
Exercise Price for Shares subject to one or more Options, delivery of the
appropriate number of Shares shall be effected by book-entry credit to the
Custody Account. No delivery of Shares shall be made unless you have timely
established the Custody Account. You shall be the beneficial owner of any Shares
properly credited to the Custody Account. You shall have no right to any
dividend or distribution with respect to such Shares if the record date for such
dividend or distribution is prior to the date the Custody Account is properly
credited with such Shares. The Firm may deliver cash or other property in lieu
of all or any portion of the Shares otherwise deliverable in accordance with
this Paragraph 6.
     7. Conflicted Employment. Without otherwise limiting the application of
Paragraph 5(d), if you accept employment at any U.S. Federal, state or local
government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization or any agency, or instrumentality
of any such government or organization, or any other employer determined by the
Committee, and as a result of such employment, your continued holding of your
Options would result in an actual or perceived conflict of interest (“Conflicted
Employment”) then the Transfer Restrictions set forth in Paragraph 5(d) shall be
waived with respect to any Options you then hold and, at the sole discretion of
the Firm: (a) such Outstanding Options shall be cancelled and as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment (the “Release Date”) you shall receive a payment
equal to the excess (if any) of (x) the Fair Market Value of a Share on the
Business Day immediately prior to the Release Date multiplied by the number of
your Options that were Outstanding immediately prior to such cancellation over
(y) the Exercise Price multiplied by the number of such Options; (b) both the
Initial Exercise Date and the

-2-



--------------------------------------------------------------------------------



 



Transferability Date with respect to your Outstanding Options shall become the
Release Date; or (c) if and to the extent provided in any procedures adopted by
the Committee, you may be permitted to transfer your Outstanding Options for
value to a party or parties acceptable to the Firm (which may include the Firm).
Notwithstanding anything else herein, the actions described in this Paragraph 7
shall be permitted only at such time and if and to the extent as would not
result in the imposition of any additional tax to you under Section 409A of the
Code (which governs taxation of certain deferred compensation).
     8. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, and without limiting
any permitted transfer in accordance with Paragraph 7, the limitations set forth
in Section 3.5 of the Plan shall apply with respect to the Options. Any
assignment in violation of the provisions of this Paragraph 8 shall be void. The
Committee may adopt procedures pursuant to which you may transfer some or all of
your Options through a gift for no consideration to any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing the
recipient’s household (other than a tenant or employee), a trust in which these
persons have more than 50% of the beneficial interest, and any other entity in
which these persons (or the recipient) own more than 50% of the voting
interests.
     9. Withholding, Consents and Legends.
     (a) The delivery of Shares upon exercise of your Outstanding Options is
conditioned on your satisfaction of any applicable withholding taxes (in
accordance with Section 3.2 of the Plan, provided that the Committee may
determine not to apply the minimum withholding rate specified in Section 3.2.2
of the Plan).
     (b) Your rights in respect of the Options are conditioned on the receipt to
the full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable, and by accepting this Award you shall be deemed to consent and agree
to the items specified in Section 3.3.3(d) of the Plan.
     (c) In addition to the restrictions listed in Paragraph 5(d), GS Inc. may
affix to Certificates representing Shares issued pursuant to this Award
Agreement any legend that the Committee determines to be necessary or advisable
(including to reflect any restrictions to which you may be subject under a
separate agreement with GS Inc.). GS Inc. may advise the transfer agent to place
a stop order against any legended Shares.
     10. Successors and Assigns of GS Inc. The terms and conditions of this
Award Agreement shall be binding upon and shall inure to the benefit of GS Inc.
and its successors and assigns.
     11. Committee Discretion. The Committee shall have full discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive in accordance with Section 1.3 of the Plan.

-3-



--------------------------------------------------------------------------------



 



     12. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement in any respect in
accordance with Section 1.3 of the Plan, and the Board may amend the Plan in any
respect in accordance with Section 3.1 of the Plan.
     13. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     14. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of                     .

     
 
  THE GOLDMAN SACHS GROUP, INC.
 
   
 
  By:  
 
  Name:
 
  Title:
 
   
Accepted and Agreed:
   
 
   
By:                                                            
   

-5-